EXHIBIT 99.7 CREAM MINERALS LTD. Suite 1400 – 570 Granville Street Vancouver, B.C.V6C 3P1 www.creamminerals.com January 04, 2013 TSX Venture Exchange Symbol: CMA U.S. 20-F Registration:000-29870 OTC BB: CRMXF Frankfurt Stock Exchange:DFL Cream Minerals Announces Extension of Additional Warrants Vancouver, BC – January 04, 2013 - Cream Minerals Ltd. (TSX-V: CMA) ("Cream" or the “Company”) announces that further to the Company’s news release of December 21, 2012 in addition to the 24,114,000 warrants that have been re-priced to $0.10 and extended to December 20, 2013, the Exchange has approved the extension to December 20, 2013 an additional 13,036,000 warrants held by insiders. The exercise price of these warrants remains unchanged at $0.24 per share. Cream Minerals is a silver-gold exploration company. To learn more about Cream Minerals please click here www.creamminerals.com Christopher Hebb, LLB,Chairman Chairman of the Board Michael E. O’Connor President & CEO Tel: (604) 687-4622 Fax: (604) 687-4212 Toll Free: 1-888-267-1400 Email: info@creamminerals.com This release was prepared by the Company's management. Neither TSX Venture Exchange nor its Regulation Services Provider (as the term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
